Examiner’s Statement of Reasons for Allowance
Claims 1-4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1 and 6, the closest prior art of record to Helm, alone or in combination with the other prior art of record, does not teach or fairly suggest that opposite inner surfaces of rack bars on both sides of the top of the rack are provided 2Customer No.: 157062Docket No.: JCGL095557-PCTwith two accommodating notches, and each of the plurality of rollers is disposed in the two accommodating notches by shafts at both ends; when the laminating mechanism is disposed on the rack, the plurality of rollers are located on both sides of the laminating mechanism, and the conveying surface of the conveying mechanism formed by end faces of the plurality of rollers is flushed with the laminating surface of the lower die base; and, the plurality of rollers located on the both sides of the laminating mechanism are connected respectively by a linkage part, when the laminating mechanism moves, the plurality of rollers are driven by the laminating mechanism to move.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda Gray whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745